Widlitz, J.
(dissenting). Widlitz, J., dissents and votes to reverse the judgment and dismiss the complaint in the following memorandum:
*978It was uncontroverted, that plaintiff was suffering from “severe” arteriosclerosis, specifically atherosclerosis, prior to undergoing the catheterization procedure. By testifying that “during the procedure, a catheter within plaintiff’s heart chipped off part of the inside of the artery and went to the brain, causing a stroke”, plaintiff’s expert conceded that the arteriosclerosis contributed to the occurrence since it is only when there is a buildup of lipid deposits within such an artery that such a chip can occur. Thus, plaintiff failed to prove that his arteriosclerosis was not a factor. In light of the language of the policy, the complaint must therefore be dismissed.
Farley, P. J., and Di Paola, J., concur; Widlitz, J., dissents in a separate memorandum.